Chief Justice Hollerich dissenting:— I cannot concur in the majority opinion. Claimant contends that she is entitled to an award on the following grounds: 1) Equity and good conscience. 2) For the reason that she was deprived of her property without due process of law. By the provisions of Section 11 of Article 20 of the Military and Naval Code of this State, Corporal Myers was relieved of all civil liability for the killing of Andrew Gyenes. In the absence of such enactment, the personal representative of said decedent would have been entitled to maintain an action against Corporal Myers under the “Injuries Act” of this State, for wrongfully causing the death of said decedent. Claimant takes the position that the Legislature in enacting Section 11 of Article 20 of the Military and Naval Code, deprived her and her children of a right of action which otherwise could have been maintained under the “Injuries Act”, and that therefore she has been deprived of her property without due process of law, in violation of Section 2 of Article 2 of the Constitution of this State. The majority opinion recognizes that claimant has no right to an award on the grounds of equity and good conscience, but holds that she was deprived of her property without due process of law, in violation of the aforementioned constitutional provision. The constitutionality of the provisions of Section 11 of Article 20 of the Military and Naval Code has not been raised in this case, and that question is not now before the court. The sole question for determination is whether the claimant has been deprived of her property without due process of law, within the meaning of those words as used in the Constitution. Does the deprivation of the right of action which the personal representative of said decedent otherwise might have maintained, constitute the taking of property, within the meaning of the constitutional provision? In other words, does the right of action which is given under the provisions of the “Injuries Act” constitute “property” within the meaning of that word as used in the Constitution? At common law, no right of action existed for the recovery of damages for negligent injury resulting in the death of the person injured. Dougherty vs. American-McKenna, Co., 255 Ill. 369; Mississippi River Power Co. vs. Ind. Com., 289 Ill. 353; Sims vs. Moline, 222 Ill. App. 540. In the case of Keeran vs. Peoria, Bloomington and Champaign Traction Co., 277 Ill. 413, our Supreme Court, in passing upon the constitutionality of Sections 6 and 29 of the Workmen’s Compensation Act of this State, used the following language: “No right to compensation for an injury resulting in death existed at common law. Such right was given by statute, and being wholly statutory, is subject to legislative control. It may be given upon such terms and to such extent as the Legislature sees fit, and may be taken away or limited, in its discretion.” In the case of Cones vs. Fisher, 286 Ill. 606, the court, in considering a similar question, after referring to the Keeran case and other cases, used the following language: “Neither an .employee, his personal representative nor next of kin has any vested right to recover damages for personal injuries to the employee that the Legislature could not at any time do away with by a public enactment.” As previously stated, no right of action existed at common law for the recovery of damages for negligent injury resulting in the death of the person injured. The right to recover damages in such case depends wholly upon the provisions of the “Injuries Act” of this State. The Legislature having created the right, has equal authority to abolish the same, as no one has a vested right therein. Consequently, if such right of action is abolished, there is no deprivation of property within the meaning of such words as used in the Constitution. The law in this regard is set forth in 6 R. C. L. p. 309, sec. 296, as follows: “There can, in the nature of things, be no vested right in an existing law which precludes its change or repeal, nor vested right in the omission to legislate on a particular subject.” In considering a similar question our Supreme Court, in the case of Arnold & Murdock Co. vs. Ind. Com., 314 Ill. 251, said: “No one has a vested right in a public law, but the Legislature may repeal or amend all legislative acts not in the nature of contracts or private grants.” From a consideration of the foregoing authorities, it appears to me that there was, in this case, no deprivation of property witMn the meaning of such words as used in the Constitution. Furthermore, the question of the liability of the State for damages resulting from negligent acts or conduct on the part of enlisted men or officers in the military service of this State, has been before this court in numerous cases. Claimant has cited two of such cases in which awards were allowed, to wit: Hanson, et al. vs. State, 6 C. C. R. 548, and Wood vs. State, 7 C. C. R. 161. In each of such cases, however, it was specifically stated that there was no legal liability on the part of the State, but an award was made on the grounds of equity and good conscience. As stated in the majority opinion, this court as now constituted, has repeatedly held that it has no authority to allow an award on the grounds of equity and good conscience unless there is a legal liability on the part of the State to pay such award. In each of the following cases an award was sought on the ground that the State was liable for the negligent acts or conduct on the part of enlisted men or officers in thé military service, and in each case award was denied on the ground that there is no liability on the part of the State in such cases. Viola Ogan vs. State, 4 C. C. R. 346; Kershaw vs. State, 6 C. C. R. 387; Peterson vs. State, 6 C. C. R. 578; Winnebago County Forest Preserve District vs. State, 7 C. C. R. 95; and Peterson vs. State, 8 C. C. R. 9. There being no legal liability on the part of the State in this case, I feel that we have no jurisdiction to allow an award.